PER CURIAM:
John Wayne Lunsford seeks to challenge on appeal the authority of a United States magistrate judge to conduct a motion hearing. The underlying case in which the hearing was scheduled remains pending in the district court.
This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 387 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The proceeding Luns-ford seeks to challenge reflects neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny Lunsford’s motion for appointment of counsel and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.